Citation Nr: 0609745	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sickle cell disease, 
with proteinuria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to October 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

In correspondence to the RO dated in March 2002, the veteran 
raised the issue of entitlement to an earlier effective date 
for an evaluation of 40 percent disabling for service-
connected lumbar spine disorder.  As review of the claims 
file shows that this issue has not yet been developed, it is 
hereby referred to the RO for the necessary actions.


FINDINGS OF FACT

1.  The veteran's service medical records show that his 
sickle cell disease first manifested as a pain crisis in 
1988, during active military duty.

2.  The veteran's service medical records reveal a diagnosis 
of proteinuria in August 1989, which his September 1989 
Physical Examination Board (PEB) report shows was a related 
manifestation of sickle cell disease.

3.  The evidence of record shows that the veteran's current 
pain crises are a continuation of the initial instance of 
sickle cell-related pain crisis in service, and are related 
thereto.


CONCLUSION OF LAW

Sickle cell disease with proteinuria was incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion the Board is not precluded from proceeding to 
adjudication of the veteran's claim for service connection 
for sickle cell disease.  This is so because the Board is 
taking action favorable to the veteran by allowing service 
connection for the disorder at issue.  As such, these 
decisions pose no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
diseases, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303.  However, VA General Counsel has held that 
service connection may be granted for diseases, but not 
defects, of congenital, developmental or familial origin if 
the condition was incurred in or aggravated during service.  
A defect is a structural or inherent abnormality or 
condition, which is more or less stationary in nature.  A 
disease may be defined as any deviation from or interruption 
of the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  See VAOPGCPREC 1-85 
(March 5, 1985); VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

VA General Counsel further held that a hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, and that service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rating during service.  See 
VAOPGCPREC 8-88 (Sept. 29, 1988); VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990).

In the instant case, the service medical clinical records 
show that in November 1988, the veteran was diagnosed with 
hemoglobinapathy with crises.  Due to continued lower 
extremity pain crises, the veteran was given a permanent 
limited duty profile in February 1989.  In June 1989, the 
clinical records show the veteran had been diagnosed with the 
sickle cell trait with painful crises and painful episodes 
after physical training.  The assessment was Hb A/S (sickle 
cell trait).  In August 1989, asymptomatic nonnephrotic 
proteinuria was diagnosed, as most likely due to medullary 
tubular damage from localized sickling.  

The Medical Evaluation Board report dated in August 1989, 
reported that the veteran was being followed by Internal 
Medicine for a diagnosis of sickle cell trait complicated by 
painful crisis after vigorous exercise and manifested by 
bilateral lower extremity pain.  He was first noted to have 
back and leg pain in March 1988.  This recurred in November 
1988, at which time he was found to have a sickle cell trait 
and also evidence of hemolysis manifested by elevated muscle 
enzymes.  The veteran was put on permanent profile and was 
unable to fulfill his military obligation secondary to this 
profile.   

A "pain crisis" is a term used to describe the pain, 
experienced by those affected with sickle cell disease, which 
results from "sickling," or when red blood cells build up 
in small blood vessels, restricting blood flow.  See The 
Merck Manual of Diagnosis and Therapy, Section 11, Chapter 
127 (17th ed. 1999).  

The veteran was discharged from service by reason of physical 
disability.  Specifically, the September 1989 PEB report 
found the veteran unfit for duty due to bilateral leg cramps 
with associated sickle cell trait and proteinuria, rated as 
occasional claudication and paresthesia.  It was noted that 
this was incurred while on active duty and was the proximate 
result of performing duty.

Currently, the veteran experiences pain crises approximately 
once or twice per month, and more frequently in the summer 
months.  In April 2002, the veteran was confirmed, by 
quantitative electrophoresis at a VA medical center, to have 
beta thalassemia.  This disorder, commonly referred to as S 
beta-thal, is another type of sickle cell disease; although 
not as severe as sickle-cell anemia.  See The Merck Manual of 
Diagnosis and Therapy, Section 11, Chapter 127 (17th ed. 
1999).  Additionally, April 2004 laboratory test results 
showed proteinuria; a 24-hour urine protein test resulted in 
a finding of 350.4 milligrams of protein, whereas the normal 
range is from 42 to 225 milligrams for the 24-hour test 
period.  

On VA examination in October 2004, the VA examiner stated 
that the veteran's inservice attacks of pain in his legs and 
back in service were likely pain crises, and associated with 
the extreme exertion and dehydration the veteran endured in 
physical training.  The examiner concluded that the current 
pain crises were likely due to the damage done by the 
continued sickling.  The same examiner reiterated in January 
2005 that the initial manifestation of the veteran's sickle 
cell disease occurred as a result of the extreme exertion in 
service, and that he had experienced pain crises since.  

It is evident that although the veteran's sickle cell trait 
is a congenital condition, there is no evidence that the 
veteran was experiencing pain crises at any time prior to 
service, or at any time during service prior to the first 
manifestation of sickle cell disease in 1988.  There is also 
objective medical evidence that the veteran currently has 
beta thalassemia, a sickle-cell disease, and associated 
proteinuria.  Finally, the VA examiner opined that the 
sickle-cell pain crises the veteran currently experiences are 
a continuation of that which he initially experienced in 
service.  As such, the medical evidence establishes that the 
veteran's sickle cell disease was first manifest in service, 
and there is a nexus between the veteran's current sickle 
cell disease and that shown in service.  Therefore, service 
connection for sickle cell disease is warranted.  


ORDER

Service connection for sickle cell disease is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


